Bingo, Chief Justice, delivered the opinion of the Court: By the assignment of errors, to which this is a joinder, the following questions are presented. 1st. Did the court err in overruling the plea of nil debet, on the demurrer of the plaintiff to said plea. 2d. Was the plaintiff in the Circuit Court entitled by law to a judgment by nil' dicit. 3d. Is the judgment, as given and entered in favor of the plaintiff below, warranted bylaw. 4th. Ought the judgment to have been set aside on the motion of Wooster. These questions will be examined and disposed of in the order in which they are stated. Two counts of the declaration are founded on writings obligatory, and the plea purports to answer the whole declaration. There can, be no doubt that nil debet is not a good plea to so much of the action as is founded on writings obligatory, and the rule is equally well settled that a plea, bad in part, is bad for the whole, and therefore the plea in question, was properly overruled by the court on the plaintiff’s demurrer. The record proves, as before stated, that the replications of Clarke to the pleas of payment and set-off, tender an issue to the country in which Wooster failed to join by adding the “ similiter,” and for this default,, judgment was given against him by nil dicit, and the question is, is-this such a default in pleading as in law justifies the plaintiff below in proceeding to take judgment against the defendant as by nil dicit. The general rule is, that such judgment may he entered in cases where the defendant after he has appeared to the action, has not pleaded within the time limited by law, or the rules of the eourt, or in a proper manner, or where he has pleaded some plea not adapted to the nature of the action, or circumstances of the case, or the like. 2 Arch. Prac. 8; 1 ib. 120; Tidd’s Prac. 506. But where'the defendant, as in this case, has pleaded within the time prescribed, in a proper manner pleas adapted to the nature of the action, and circum-. stances of the case, which if determined in his favor upon an issue properly formed, thereupon, would bar the action, or so much thereof as the pleading purports to answer, and to which the plaintiff has replied merely negativing the facts pleaded by the defendant, and tendering an issue to the country, such judgment is, in our opinion, not warranted by law; because, there is an issife formed upon the record, without the similiter, which is mere matter of form, and may in all such cases be added by the plaintiff, subject however to be struck out by the defendant if he wishes to demur to the replication. Arch. Prac. 125, 126. An- issue is defined to be a single, certain, and material point issuing out of the allegations and pleas of the plaintiff and defendant, consisting regularly of an affirmative, and negative, to be tried by twelve men. Co. Litt. 126; Bac. Ab. Pleas and Plead. G. If this be the true definition of an issue, and that it is there can be no doubt, the facts affirmed by Wooster, and denied by Clarke, certainly constituted an issue which was material and capable of being tried by a jury, and the omission to add the similiter, which might as well have been added by the plaintiff as the defendant, surely cannot be regarded otherwise than as a merely formal defect; if, indeed, it is not, as it has been held in England to be, implied in the “&c.” added to the pleading. Sayer vs. Pocock, 1 Cowper 408. It is certainly true that the omission to add the similiter, was originally holden to be matter of substance not to be aided or amended. 1 Str. 641. But the contrary has been uniformly ruled since the decision of the case in Cowper above cited, in which in delivering the judgment of the court, Lord Mansfield says, “ one is ashamed and grieved that such objections remain. They have nothing to do with the justice of the case, but only serve to entangle without being of the least aid in preventing irregularity. Without considering whether it is within the Slat, of Jeofails or not, it is best to amend to avoid a writ of error, and there are these grounds which satisfy me that the matter in the case is amendable. 1st. That it is an omission of the Clerk. 2d. I will in this case adopt the reasoning of Lord Coke, and construe “ &c.” every necessary matter that ought to he expressed. Co. Litt. 17 b. 3d. By amending, the court only make that right which the defendant himself understood to be so by going down to trial.” And, notwithstanding the facts in the case of Sayer vs. Pocock, are not in every respect similar to the facts of the case before us, the principle upon which the amendments were admitted in the former, applies with equal force to the latter, regarding the similiter as mere matter of form, implied in the “ &c.,” adopted and added to the replication, and thereby imposing on the plaintiff the necessity of trying the issues so formed in some manner authorized by law. We are, therefore, of the opinion that the plaintiff, instead of entering the judgment as by nil dicit, or for want of a plea, was bound by law to have proceeded to a trial of the issues on record in the case, the addition of the similiter being only matter of form,- which he ought to have supplied before the case was tried, as the defendant had omitted to do it. But the omission thereof would not of itself vitiate the verdict or justify a judgment by nil dicit in any form. The judgment is uncertain in. itself, and does not pursue or confort» to the provisions, of the Statute, approved November 3d, A. D. 1836, by virtue of which interest may be adjudged at any rate specified in the instrument sued on, not exceeding ten per cent, per annum-, according to the' stipulations of the contract: besides which the judgment is for too much. The act above cited makes it the duty of the court, in ali cases, to ascertain the rate of interest to be recovered, and' express-the same in the judgment. Instead of conforming to the provisions of the Statute, the court, as appears by the judgment before us, computed the interest which had accrued.on some of the demands specified in the declaration at the date of the judgment, and then proceeded to give judgment for such demands, as well for the debt in the declaration mentioned, and the interest for the amount computed thereon-as aforesaid, as for so much damages sustained by reason of the detention of such debt, to bear interest at the rate mentioned in the- judgment;which does not ascertain with sufficient certainty whether the interest specified in the judgment shall be computed from the several sums adjudged to the plaintiff, or upon either the debt or damages only; and if, upon either separately, it is not defined with sufficient certainty which shall bear the interest, or the time from which, or until which, the same shall be computed and recovered, according to the provisions of the Statute above quoted. A grammatical construction of the language used in the judgment, would properly restrict the computation of interest especially adjudged, to the damages only, which would be wholly illegal. Again, by disregarding the grammatical construction of the sentence, the language used might, and probably would in the common acceptation thereof, have to be regarded as giving interest upon the several sums adjudged as debt and damages, in which event, the judgment would be for too much. But suppose it applied alone (which, in our opinion, it cannot by any fair and reasonable construction) to the sums adjudged- as debt, still the judgment would- be, not only informal and uncertain, but for a larger sum than is authorized by law upon the premises, as set forth in the judgmeat, because the interest computed to the date of the judgment, and adjudged as damages for the detention of the debt would, by virtue of the provisions of the Statute, bear interest at the rate of six per centum per annum from the date of the judgment until paid. The whole amount of the accruing interest upon which is, therefore, by this judgment illegally recovered of the defendant, as without this the the plaintiff recovers the full amount of interest as stipulated in the .'contract which is all that the law will suffer him to have. The view which we have taken renders it wholly unnecessary for us to examine the fourth question presented by the assignment of errors, as the judgment must be reversed for the reasons and upon the grounds before stated, and no question thereupon can arise on the return of the case to the Circuit Court, and, therefore, we express no opinion upon it. Whereupon, it is the opinion of this court, that the judgment of the Circuit Court of Conway county, given in this case, ought to be, and is hereby, reversed, annulled, and set aside with costs, and the cause remanded to said Circuit Court, for further proceedings therein to be there had, according to law and not inconsistent with this opinion.